Dismissal and Opinion Filed June 14, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00275-CV

                      LYNN WOODHAM, Appellant
                                   V.
  US BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST
      TO WACHOVIA BANK, N.A., AS TRUSTEE FOR MLMI 2005-A8, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06310-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright


       Lynn Woodham filed this appeal on February 25, 2013, nineteen days after he filed a

“Notice of Removal County Court Proceeding to United States District Court.” By letters dated

March 18, 2013 and April 11, 2013, we directed Woodham to file a letter brief demonstrating

our jurisdiction over the appeal. It appeared, upon the filing of the removal notice, the federal

court obtained exclusive jurisdiction over the case. See 28 U.S.C. § 1446(d); National S.S. Co. v.

Tugman, 106 U.S. 118, 122 (1882); Stroud v. VBFSB Holding Corp., 917 S.W.2d 75, 84 (Tex.

App.—San Antonio 1996, writ denied). We cautioned Woodham in our April letter that, unless

he filed his letter brief within ten days, we would dismiss the appeal. To date, Woodham has not

responded.
       Woodham’s filing of the notice of removal effected the removal and conferred the federal

court with exclusive jurisdiction over the case.   See Tugman, 106 U.S. at 122; Stroud, 917
S.W.2d at 84. Because we lack jurisdiction, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
130275F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LYNN WOODHAM, Appellant                             On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
No. 05-13-00275-CV         V.                       Trial Court Cause No. CC-12-06310-B.
                                                    Opinion delivered by Chief Justice Wright.
US BANK NATIONAL ASSOCIATION,                       Justices Lang-Miers and Lewis participating.
AS TRUSTEE, SUCCESSOR-IN-
INTEREST TO WACHOVIA BANK, N.A.,
AS TRUSTEE FOR MLMI 2005-A8,
Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal.
        We ORDER that appellee US Bank National Association, as Trustee, Successor-in-
Interest to Wachovia Bank, N.A., as Trustee for MLMI 2005-A8 recover its costs, if any, of this
appeal from appellant Lynn Woodham.


Judgment entered June 14, 2013




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –3–